NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
FRED L. PORTER,
C'laimant-Appellan,t,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, ` _
Respon,dent-Appellee.
2011-7162 `
Appea1 from the United States C0urt of Appea1s for
Veterans C1ai1ns in 10-0073, Judge Wi1Iia1n P. Greene, Jr.
ON MOTION
0 R D E R _
Fred L. P0rter moves to withdraw his appea1.
Up0n consideration thereof
IT IS ORDERED THAT2
(1) The motion is granted The appeal is dismissed
(2) Each side shall bear its own costs

POR'1‘ER v. DvA 2
FOR THE COURT
 0 5  lsi Jan H0rbz-113
Date J an H0rba1y
' C1erk
cc: Fred L. P0rter U.S. COUR'HJll5Ell>‘JPEALS FOR
Katy  Barte1ma, ESq_ THE FEDERAL ClRCU1T
321 AUG 0 5 2011
Issued As A Mandate:  0 5 
.|AN HORBALY
CLERK